



COURT OF APPEAL FOR ONTARIO

CITATION: Chowdhury v. Toronto (City), 2020
    ONCA 539

DATE: 20200831

DOCKET: C67560

Lauwers, Brown and Nordheimer
    JJ.A.

BETWEEN

MD
    Ahasanullah Chowdhury

Plaintiff (Appellant)

and

City of
    Toronto, Toronto Police Services Board, Toronto Community Housing Corporation
    and Bangladeshi-Canadian Community Services

Defendants (Respondents)

Ahasanullah Chowdhury, acting in person

No one appearing for the respondents

Heard: in writing

On appeal from the judgment of Justice Mario
    D. Faieta of the Superior Court of Justice dated September 25, 2019.

REASONS FOR DECISION

[1]

Mr. Chowdhury appeals from the order of the
    motion judge that struck out his statement of claim in this matter without
    leave to amend. Counsel for the Toronto Community Housing Corporation sought a
    dismissal of the appeal pursuant to r. 2.1 of the
Rules of Civil Procedure
,
    R.R.O. 1990, Reg. 194. Upon a review of the matter, the Registrar was directed
    by the court to send notice to the appellant that it was considering the r. 2.1
    request. The appellant filed material in response to the r. 2.1 request. The
    respondents were advised that they could, but did not have to, file material on
    the request. No responding material was filed.

[2]

The appellant has a long-standing complaint with
    Toronto Community Housing Corporation, of which he is a tenant. He commenced an
    action against it, along with others, in 2014. It was dismissed, at that time,
    as disclosing no reasonable cause of action.

[3]

The current statement of claim was issued in
    2019. Like its predecessor, this statement of claim outlines a litany of
    complaints by the appellant. However, once again, none of them are properly
    tied to a recognized cause of action. As the motion judge found, the
    appellants statement of claim does not plead the basic elements of any
    recognized cause of action.

[4]

As also found by the motion judge, the 2019
    statement of claim seeks to relitigate the same issues that were raised in the
    2014 statement of claim which, as we have already noted, was also struck out.

[5]

The appellant does not raise through his
    proposed appeal any arguable ground of appeal. His appeal, in these
    circumstances, constitutes a proceeding that appears on its face to be
    frivolous or vexatious or otherwise an abuse of the process of the court as
    defined in r. 2.1.

[6]

Consequently, the appeal is dismissed. We make
    no order as to costs.

P. Lauwers
    J.A.

David
    Brown J.A.

I.V.B.
    Nordheimer J.A.


